KLEINFELD, Circuit Judge,
dissenting.
I respectfully dissent.
I would, if we reached the question, reach the opposite result, applying the factors in Church of Scientology of California v. United States Postal Service.1 But we may not reach the question, under controlling circuit authority. We held in Lissner v. United States Customs Service,2 that “Mo receive attorneys fees, [the applicant] must show that he is eligible for and entitled to receive them,” and that “[determinations of eligibility and entitlement are largely dependent on the facts, and are therefore left to the discretion of the district court.”3 Under Lissner, the district court, not the court of appeals, exercises the discretion, and we review only for abuse. We should remand the attorneys’ fees application so the district court may consider it first.

. 700 F.2d 486, 491-92 (9th Cir.1983).


. 241 F.3d 1220 (9th Cir.2001).


. Id. at 1224.